Citation Nr: 0532162	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to July 
1990.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision, which 
granted a rating of 20 percent for the veteran's service-
connected chronic lumbosacral strain, effective in October 
2001.  The veteran appealed for a higher rating.  

In October 2004, the veteran testified at a personal hearing 
in Washington, D.C., which was conducted by the undersigned, 
who has been designated to make the final disposition of this 
proceeding for VA.  A transcript of the hearing has been 
associated with the claims file.  

In January 2005, the Board remanded this case to the RO for 
additional development.  As noted in the remand, the veteran 
raised the issue of secondary service connection for 
disability manifested by pain in the lower extremities, upper 
back, shoulders, and neck.  As this matter has not been 
adjudicated by the RO, it is referred there for further 
appropriate consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected chronic lumbosacral 
strain is manifested by lumbosacral pain, moderate limitation 
of motion (90 degrees of forward flexion with pain beginning 
at 45 degrees, 10 degrees of backward extension with 
increased pain, 15 degrees of right and left lateral flexion 
without increased pain, and 45 degrees of right and left 
rotation with increased pain on right rotation), and negative 
X-ray findings.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected chronic lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003) and Diagnostic 
Codes 5237 (effective on September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO rating decision in 
March 2003.  As explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  The Board finds that the timing 
of the VCAA notice is not prejudicial to the veteran because 
it was sent prior to the final transfer of the case to the 
Board for appellate consideration in August 2005, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in December 2001 and 
February 2005, the RO advised the veteran of what was 
required to prevail on his claim for an increased rating (in 
the February 2005 letter only), what specifically VA had done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional evidence or information that would support his 
claim, and to submit any evidence in his possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in March 2003, setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  The general 
advisements were reiterated in the statement of the case 
issued in June 2004, as well as in the supplemental statement 
of the case issued in June 2005.  These documents included 
the old and revised diagnostic criteria pertinent to the 
evaluation of the low back, as well as the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  The statement of the case and 
supplemental statement of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in October 2004.  The RO has obtained the 
veteran's private treatment records identified by him, to 
include those from Deborah Morris, M.D.  He has not 
identified any medical treatment records at the VA, or any 
additionally available evidence for consideration in his 
appeal, for the RO to obtain on his behalf.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in January 2002 and March 2005, 
specifically to evaluate the current nature and severity of 
the veteran's lumbosacral spine disability.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected chronic lumbosacral strain is 
currently rated as 20 percent disabling.  It is noted that 
during the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  According 
to governing legal precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), summary 
published at 69 Fed. Reg. 25,179-80 (May 5, 2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in January 2002 and 
March 2005, and private treatment reports from Deborah 
Morris, M.D.

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability rating under the evaluation criteria 
effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  There is no 
medical evidence that the veteran's lumbosacral strain is of 
a severe degree such that a rating in excess of 20 percent is 
in order for lumbosacral strain under Code 5295.  

For example, at the time of a January 2002 VA examination, 
the veteran's lumbosacral spine showed mild diffuse 
tenderness but no paraspinal spasm.  He arose and stood 
normally, and his gait was normal.  Further, his range of 
motion in terms of forward flexion (80 degrees) and lateral 
flexion (40 degrees to the left and right) was no more than 
slight in degree.  At the time of the VA examination in March 
2005, the veteran's range of motion in terms of forward 
flexion (90 degrees with pain beginning at 45 degrees) and 
lateral flexion (15 degrees) was moderate in degree.  
Moreover, there was no objective evidence of osteoarthritic 
changes in the lumbosacral spine, as X-rays were normal.  His 
gait was normal with good tandem.  In the judgment of the 
Board, this evidence as a whole demonstrates that the 
veteran's lumbosacral strain is more appropriately evaluated 
as 20 percent under Code 5295, and does not meet the criteria 
for the next higher rating (e.g., 40 percent) under the Code.  

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma.  Such is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  It was noted at the time of a January 2002 VA 
examination that X-rays of the lumbosacral spine were done 
two months previously, but no findings were reported.  In any 
case, a lumbar spine X-rays done in March 2005 was noted to 
be normal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
After reviewing the record, the Board finds that the 
objective evidence demonstrates that the veteran's lumbar 
spine is not so severely limited in motion such that a 40 
percent rating would be in order under Code 5293.  As 
previously noted in relation to evaluating the veteran's 
lumbosacral spine under Code 5295, his motion restrictions 
are no more than moderate in degree.  Range of motion studies 
of the veteran's lumbar spine were performed on all VA 
examinations (the private physician did not report any 
findings in that regard).  The measurements demonstrating the 
most restrictive lumbar motion were obtained at the time of 
the March 2005 VA examination, as follows:  90 degrees of 
forward flexion with pain beginning at 45 degrees, 10 degrees 
of backward extension with increased pain, 15 degrees of 
right and left lateral flexion without increased pain, and 45 
degrees of right and left rotation with increased pain on 
right rotation.  Such findings clearly demonstrate that the 
veteran's limitation of motion is moderate at worst.  Thus, 
overall the lumbosacral spine impairment in relation to 
limitation of motion is most appropriately evaluated as 20 
percent under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that he had flare-ups of low back pain with 
excessive physical activity, and with prolonged standing and 
walking and upon arising in the morning.  The veteran also 
testified as to such complaints at the time of his hearing in 
October 2004, noting pain with basic movement, limitation of 
motion, and weakness.  In furnishing range of motion 
findings, the VA examiners considered increased pain with 
motion and, in fact, specifically furnished measurements of 
lumbar range of motion that gave attention to pain, fatigue, 
weakness, lack of endurance, and incoordination.  The January 
2002 VA examiner stated that there was no evidence of 
weakened movement, excess fatigability, or incoordination, 
nor was there evidence that these factors or pain had 
decreased motion of the lumbosacral spine.  The March 2005 VA 
examiner also considered such factors, particularly noting 
the additional range of motion loss due to pain on motion.  
There were no private examiners that furnished range of 
motion in consideration of these factors.  In short, the 
Board finds that there is no credible objective evidence to 
show that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
limitation-of-motion codes the low back disability would be 
more than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his lumbosacral strain.  In this regard 
the Board notes that evaluating his lumbosacral spine 
disability under provisions relevant to intervertebral disc 
syndrome would be unwarranted, given that service connection 
has not been established for such condition and a disc 
syndrome is not a part of the service-connected disability.  
Accordingly, neither the "old" nor the revised regulation 
pertaining to intervertebral disc syndrome is for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 23, 2002), published at 67 Fed. Reg. 
54345-54349 (August 22, 2002).

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria that became 
effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, there is no objective evidence to show that an 
increased rating under Codes 5003, 5010, 5292, and 5295 is 
warranted.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome.  There is not objective 
evidence to show that his disc syndrome, as initially 
demonstrated on a private MRI of the lumbar spine in October 
2001, is related to his service-connected strain.  As such, 
evaluation of the veteran's lumbosacral spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) is not 
in order.  

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria effective on 
September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's lumbosacral strain is manifested 
by forward flexion of 30 degrees or less, or that his 
thoracolumbar spine is ankylosed in a favorable position.  As 
defined, ankylosis is immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Clinical 
testing by VA examiners, as discussed in previous sections 
herein above, show that the veteran's range of motion of the 
lumbar spine is limited, but not to the degree required for a 
higher rating under the revised Code 5237.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
veteran's lumbar spine was limited to 30 degrees or less in 
forward flexion, or that the motion of his entire 
thoracolumbar spine would be equivalent to favorable 
ankylosis for an increased rating under the revised Code 
5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted previously, painful motion was 
taken into account on the range of motion studies, 
particularly during the VA examinations in January 2002 and 
March 2005.  

The Board notes that the medical evidence in March 2005 shows 
that, in addition to chronic low back pain, the veteran has 
lumbar radiculopathy secondary to a herniated disk at L4-5 
and lumbar canal stenosis at L4-5.  As the neurologic 
abnormalities have been attributed to a disc syndrome, which 
is not service-connected or shown to be medically associated 
with the veteran's service-connected lumbosacral strain, they 
are not for consideration for a separate rating under an 
appropriate diagnostic code, in accordance with Note (1) 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome is not 
for application in this case because service connection is 
not in effect for the veteran's diagnosed disc syndrome and 
there is no objective medical evidence relating the disc 
syndrome to his service-connected lumbosacral strain.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for chronic lumbosacral strain, under 
both old rating criteria and rating criteria revised 
effective in September 23, 2002 and September 26, 2003.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied.  



	                        
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


